Case 1:19-cv-01528-RGA Document 125 Filed 03/04/21 Page 1 of 13 PageID #: 9881




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


 CONFORMIS, INC.,

                Plaintiff,
                                                     Civil Action No. 19-1528-RGA
        v.
                                                              Consolidated
 MEDACTA USA, INC.,

                Defendant.




                               MEMORANDUM OPINION


Karen L. Pascale, Robert M. Vrana, YOUNG CONAWAY STARGATT & TAYLOR LLP,
Wilmington, DE; Matthew M. Wolf, Paul Margulies (argued), Rebecca Neubauer, Victoria L.
Reines (argued), ARNOLD & PORTER KAYE SCHOLER LLP, Washington, DC, Attorneys
for Plaintiff.


Amy M. Dudash (argued), MORGAN, LEWIS & BOCKIUS LLP, Wilmington, DE, Jason C.
White, Scott D. Sherwin, Nicholas A. Restauri (argued), Michael T. Sikora (argued), MORGAN,
LEWIS & BOCKIUS LLP, Chicago, IL, Attorneys for Defendant.


March 4, 2021




                                             1
Case 1:19-cv-01528-RGA Document 125 Filed 03/04/21 Page 2 of 13 PageID #: 9882




/s/ Richard G. Andrews
ANDREWS, UNITED STATES DISTRICT JUDGE:

         Before me is the issue of claim construction of multiple terms in U.S. Patent Nos.

8,377,129 (“the ’129 patent”), 8,460,304 (“the ’304 patent”), 9,186,161 (“the ’161 patent”), and

9,295,482 (“the ’482 Patent). I have considered the Parties’ Joint Claim Construction Brief (D.I.

98) and Appendix (D.I. 99–101). I held remote oral argument on January 7, 2021. (D.I. 110).

    I.      LEGAL STANDARD

         “It is a bedrock principle of patent law that the claims of a patent define the invention to

which the patentee is entitled the right to exclude.” Phillips v. AWH Corp., 415 F.3d 1303, 1312

(Fed. Cir. 2005) (en banc) (internal quotation marks omitted). “‘[T]here is no magic formula or

catechism for conducting claim construction.’ Instead, the court is free to attach the appropriate

weight to appropriate sources ‘in light of the statutes and policies that inform patent law.’”

SoftView LLC v. Apple Inc., 2013 WL 4758195, at *1 (D. Del. Sept. 4, 2013) (quoting Phillips,

415 F.3d at 1324) (alteration in original). When construing patent claims, a court considers the

literal language of the claim, the patent specification, and the prosecution history. Markman v.

Westview Instruments, Inc., 52 F.3d 967, 977–80 (Fed. Cir. 1995) (en banc), aff’d, 517 U.S. 370

(1996). Of these sources, “the specification is always highly relevant to the claim construction

analysis. Usually, it is dispositive; it is the single best guide to the meaning of a disputed term.”

Phillips, 415 F.3d at 1315 (internal quotation marks omitted).

         “[T]he words of a claim are generally given their ordinary and customary meaning. . . .

[Which is] the meaning that the term would have to a person of ordinary skill in the art in

question at the time of the invention, i.e., as of the effective filing date of the patent application.”

Id. at 1312–13 (citations and internal quotation marks omitted). “[T]he ordinary meaning of a

claim term is its meaning to [an] ordinary artisan after reading the entire patent.” Id. at 1321

                                                   2
Case 1:19-cv-01528-RGA Document 125 Filed 03/04/21 Page 3 of 13 PageID #: 9883




(internal quotation marks omitted). “In some cases, the ordinary meaning of claim language as

understood by a person of skill in the art may be readily apparent even to lay judges, and claim

construction in such cases involves little more than the application of the widely accepted

meaning of commonly understood words.” Id. at 1314.

         When a court relies solely upon the intrinsic evidence—the patent claims, the

specification, and the prosecution history—the court’s construction is a determination of law.

See Teva Pharm. USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831, 841 (2015). The court may also

make factual findings based upon consideration of extrinsic evidence, which “consists of all

evidence external to the patent and prosecution history, including expert and inventor testimony,

dictionaries, and learned treatises.” Phillips, 415 F.3d at 1317–19 (internal quotation marks

omitted). Extrinsic evidence may assist the court in understanding the underlying technology,

the meaning of terms to one skilled in the art, and how the invention works. Id. Extrinsic

evidence, however, is less reliable and less useful in claim construction than the patent and its

prosecution history. Id.

         “A claim construction is persuasive, not because it follows a certain rule, but because it

defines terms in the context of the whole patent.” Renishaw PLC v. Marposs Societa’ per

Azioni, 158 F.3d 1243, 1250 (Fed. Cir. 1998). It follows that “a claim interpretation that would

exclude the inventor’s device is rarely the correct interpretation.” Osram GMBH v. Int’l Trade

Comm’n, 505 F.3d 1351, 1358 (Fed. Cir. 2007) (citation and internal quotation marks omitted).

   II.      BACKGROUND

         This case is about surgical tools and implants used in joint replacement surgeries and

joint arthroplasties, which are procedures that aim to restore some degree of function to a




                                                  3
Case 1:19-cv-01528-RGA Document 125 Filed 03/04/21 Page 4 of 13 PageID #: 9884




diseased or damaged joint. The ’129 patent and ’304 patents share the same specification, as do

the ’161 and ’482 patents. (D.I. 98 at 1 n.2).

       The following claims are the most relevant for the purposes of this Markman:

Claim 1 of the ’129 Patent

       1. A patient-specific instrument system for surgery of a diseased or damaged knee joint
       of a patient, the instrument system comprising:

       a patient-specific surface for engaging at least a portion of a substantially uncut joint
       surface of the diseased or damaged knee joint of the patient, the patient-specific surface
       including cartilage information derived from image data of the diseased or damaged
       knee joint of the patient; and

       a guide for directing a surgical instrument, wherein the guide has a predetermined
       position relative to the patient specific surface and relative to from at least one of an
       anatomical axis and a biomechanical axis associated with said knee joint;

       wherein the guide defines a drilling path through at least a portion of the knee joint, the
       drilling path having a position based on a predetermined internal rotation angle or
       external rotation angle of an orthopedic implant.

(D.I. 99, Exh. 1 (“’129 Patent”), claim 1) (emphasis added).

Claim 13 of the ’304 Patent

       1. A surgical instrument for use in surgically repairing a joint of a patient, the surgical
       instrument comprising:

       a mold having an internal surface that includes joint information derived from image data
       of the joint of the patient; and

       two or more guide holes, each configured to guide a surgical pin,

       wherein at least one of the two or more guide holes has a position based on anatomical
       information of the joint of the patient to facilitate the placement of an articular repair
       system when the internal surface of the mold is aligned with the joint of the patient,

       wherein the articular repair system has a predetermined rotation angle and wherein the
       position is based on the predetermined rotation angle.

       13. The surgical instrument of claim 1, wherein the joint of the patient is a knee joint,
       wherein at least one guide hole of the two or more guide holes is configured to guide a
       surgical pin on a medial tibial plateau of the knee joint.

                                                  4
Case 1:19-cv-01528-RGA Document 125 Filed 03/04/21 Page 5 of 13 PageID #: 9885




(D.I. 99, Exh. 2 (“’304 Patent”), claim 1, 13) (emphasis added).

Claim 1 of the ’482 Patent

       1. A joint arthroplasty system for repairing a diseased or damaged joint of a patient
       comprising:

       an implant; and

       a patient-specific surgical instrument configured to facilitate the placement of the implant
       into the diseased or damaged joint, the instrument comprising:

       a patient-specific surface for engaging a corresponding portion of the diseased or
       damaged joint, the patient-specific surface including cartilage information derived from
       image data of the diseased or damaged joint,

       wherein the corresponding portion of the diseased or damaged joint includes an
       osteophyte,

       wherein the patient-specific surface references the osteophyte when the patient-specific
       surface is engaged and aligned with the corresponding portion of the diseased or
       damaged joint; and

       a guide sized and shaped to accommodate a surgical tool, wherein the guide has a
       position and orientation relative to the patient-specific surface to provide a predetermined
       path for the surgical tool.


(D.I. 99-1, Exh. 4 (“’482 Patent”), claim 1) (emphasis added).

Claim 17 of the ’482 Patent

       17. A joint arthroplasty system for use in surgically repairing a diseased or damaged joint
       of a patient, comprising:

       an implant; and

       a block having a patient-specific surface having a first portion configured to have a shape
       that is substantially a negative of an articular surface of the diseased or damaged joint,

       a second portion configured to have a shape that is substantially a negative of a cortical
       bone surface of the diseased or damaged joint,

       wherein the patient specific surface is configured to reference an osteophyte of the
       diseased or damaged joint, and the guide being sized and shaped to accommodate a

                                                5
Case 1:19-cv-01528-RGA Document 125 Filed 03/04/21 Page 6 of 13 PageID #: 9886




           surgical tool and have a position and orientation relative to the patient-specific surface to
           provide a predetermined path for the surgical tool that is aligned through a portion of the
           diseased or damaged joint.

(Id., claim 17) (emphasis added).

    III.      CONSTRUCTION OF AGREED-UPON TERMS

           I adopt the following agreed-upon constructions:

            Claim Term                                     Construction

            “position” (’129 Patent, ’304 Patent)          no construction necessary

            “orientation” (’129 Patent, ’304 Patent)       no construction necessary
            “position and/or orientation” (’161 Patent) no construction necessary
            “position and orientation” (’482 Patent)       no construction necessary



    IV.       CONSTRUCTION OF DISPUTED TERMS 1

    1. Group 1 Terms: “surface includ[ing] . . . information” (’129/1, 23, 62, 78; ’304/1, 9;
       ’161/1, 12, 19; ’482/1)

              a. Plaintiff’s proposed constructions:
                     i. plain and ordinary meaning
              b. Defendant’s proposed constructions:
                     i. “the [patient-specific surface] having at least a portion shaped to match the
                         patient’s [cartilage] based on [cartilage] information”
              c. Court’s construction:
                     i. “the [patient-specific surface] is based on [cartilage] information”

    2. Group 2 Terms: “substantially uncut joint surface” (’129 Patent/1, 16, 17, 23, 62)

              a. Plaintiff’s proposed constructions:
                     i. Not indefinite
              b. Defendant’s proposed construction:
                     i. Indefinite, or
                    ii. “a joint surface of [the diseased or damaged knee joint/knee joint/a tibia of
                         the knee joint] as exists before any surgical procedures are performed that
                         would alter said surface”

1
  I ruled on some of the disputes at the claim construction hearing. For those, I merely repeat the
ruling without any further explanation.
                                                     6
Case 1:19-cv-01528-RGA Document 125 Filed 03/04/21 Page 7 of 13 PageID #: 9887




           c. Court’s construction: Not indefinite; “unresected joint surface”

       The parties agree that “substantially” is a relative term that introduces a degree of

approximation. (D.I. 98 at 22, 24–25). The parties dispute whether the modifier “substantially

uncut” creates sufficient ambiguity as to render indefinite the claims-at-issue. (Id.).

       Plaintiff argues that the phrase “substantially uncut joint surface” has a plain and ordinary

meaning “that is readily ascertainable” and therefore not indefinite. (Id. at 20). Citing to portions

of the specification recognizing that the invention “provides for the preparation of an

implantation site with a single cut or a few relatively small cuts” (D.I. 99-1, Exh. 1 at 5:23–25)

and describing tools used to make these cuts (id. at 51:19–24), Plaintiff maintains that the

intrinsic evidence differentiates between less invasive preparatory cuts and more invasive

surgical resection of the diseased or damaged joint (D.I. 98 at 21). While surgical resection

involves cutting “of the entire, or a majority of the, articular surface” of the bone, the preparation

for joint implantation can be done “with a single cut or a few relatively small cuts.” (D.I. 99-1,

Exh. 1 at 3:27–30, 5:23–25). Plaintiff argues that a POSA, therefore, would understand that a

“substantially uncut joint surface” is one that has not been resected. (D.I. 98 at 20).

       Plaintiff also asserts that the ’129 patent’s prosecution history provides sufficient

guidance to a POSA “as to what is not substantially uncut.” (Id. at 33). The parent of the ’129

patent, App. No. 10/724,010, includes similar language when claiming a component “having a

surface for engaging a substantially uncut joint surface.” (D.I. 101, Exh. 17, 2/14/2008 Amend.,

2). In that patent, the limitation “substantially uncut” was added to overcome a prior art

reference, Burkinshaw (U.S. Patent No. 6,007,537) claiming “a nested cutting block that engages

a cut joint surface.” (Id.). Plaintiff argues that the “cut joint surface” in Burkinshaw resembles

resection by a saw blade, in contrast to less invasive preparatory surgical techniques. (D.I. 98 at

32) (citing D.I. 101, Exh. 14, ¶¶ 45–49). Plaintiff also notes that in response to another prior art
                                                  7
Case 1:19-cv-01528-RGA Document 125 Filed 03/04/21 Page 8 of 13 PageID #: 9888




reference, Rosa (U.S. Patent No. 7,141,053), the patentee used the same amended claim for a

“substantially uncut joint surface” to differentiate that term from Rosa’s “resected surface of the

tibia.” (D.I. 101, Exh. 17, 11/4/2008, Amend., 10). Plaintiff maintains that these examples from

the intrinsic evidence provide sufficient guidance for a POSA to understand that a “substantially

uncut joint surface” means an “unresected” joint surface and is therefore not indefinite. (D.I. 98

at 33).

          Defendant, on the other hand, argues that it is unclear how much cutting must take place

before a joint surface is no longer “substantially uncut,” rendering the claim term indefinite. (Id.

at 24). Because “substantially uncut” is a term of degree without definite bounds, Defendant

argues, the term it modifies must be held indefinite if there is no baseline or standard for

measuring the degree within the intrinsic evidence. (Id. at 25) (citing Liberty Ammunition, Inc. v.

U.S., 835 F.3d 1388, 1395–96 (Fed. Cir. 2016); Seattle Box Co., Inc. v. Indus. Crating &

Packing, Inc., 731 F.2d 818, 826 (Fed. Cir. 1984)). Defendant maintains that neither of the

pertinent requirements in the claim—that the “patient specific surface ‘include’ cartilage

information’ or that the “patient specific surface ‘engages’ the substantially uncut joint

surface”—provides a baseline. (Id. at 25).

          Defendant also argues that the specification fails to provide a baseline for “substantially

uncut” with reasonable certainty. (Id. at 25–26). For example, Defendant points to its expert’s

opinion to argue that even if the preparatory “cuts” described in the specification (see, e.g., D.I.

99-1, Exh. 1 at 11:30–35; 11:46–49) are not “focused on the joint surface, . . . a POSITA would

certainly consider them to be substantial” (D.I. 98 at 25) (citing D.I. 101, Exh. 20, D’Lima Dec.,

¶ 38). Defendant argues, furthermore, that some of the prosecution history amendments asserted

by Plaintiff are inapplicable because there have been continuation-in-part (“CIP”) applications



                                                    8
Case 1:19-cv-01528-RGA Document 125 Filed 03/04/21 Page 9 of 13 PageID #: 9889




filed between the ’010 application and the ’161 patent (id. at 28), and the Federal Circuit has

held that information added during a CIP application constitutes new matter that is not part of the

prosecution history. See Goldenberg v. Cytogen, Inc., 373 F.3d 1158, 1167 (Fed. Cir. 2004).

       “[A] patent is invalid for indefiniteness if its claims, read in light of the specification

delineating the patent, and the prosecution history, fail to inform, with reasonable certainty, those

skilled in the art about the scope of the invention.” Nautilus, Inc. v. Biosig Instruments, Inc., 572

U.S. 898, 901 (2014). The question, therefore, is whether a POSA can determine from what the

patent what constitutes a “substantially uncut joint surface.”

       Although “substantially” is a term of degree, it is not sufficiently ambiguous as to make

the claim term indefinite by its mere inclusion. The Federal Circuit has “repeatedly confirmed

that relative terms such as ‘substantially’ do not render patent claims so unclear as to prevent a

person of skill in the art from ascertaining the scope of the claim.” Ecolab, Inc. v. Envirochem,

Inc., 264 F.3d 1358, 1367 (2001).

       Because the words “substantially uncut” are not used or otherwise explained in the

specification (D.I. 110 at 41–42), the prosecution history is dispositive as to indefiniteness.

Plaintiff correctly notes that claim term 26 in the parent application was amended to include

“substantially uncut” specifically to overcome prior art challenges involving resections. (D.I. 98

at 33). Defendant’s objections to the applicability of these portions of the prosecution history are

irrelevant for two reasons. First, the Burkinshaw and Rosa references were asserted against the

parent application, not the ’161 application, so there is no question as to whether intervening CIP

applications prevent reference to the prosecution history of the parent application. Second, the

Federal Circuit in Goldenberg held that “new-matter content” introduced, for example, by CIP

applications could not be used to construe claims for patents with a shared parent when those



                                                  9
Case 1:19-cv-01528-RGA Document 125 Filed 03/04/21 Page 10 of 13 PageID #: 9890




 claims involved the added content. Goldenberg, 373 F.3d at 1167–68. In this case, the claim at

 issue in the ’129 patent is also found in the parent application, so Goldenberg is inapposite.

          The prosecution history shows the patentee included “substantially uncut” to distinguish

 between resected and unresected joint surfaces. Defendant agrees that a resection unambiguously

 constitutes a “substantial cut.” (D.I. 110 at 35). A POSA should therefore be able to determine

 with reasonable certainty the difference between a resected and unresected joint surface. I agree

 with Plaintiff that the claim term is not indefinite, and accordingly adopt the following

 construction of “substantially uncut joint surface” for clarity: “unresected joint surface.”


       3. Group 3 Terms: “on a [medial/lateral] tibial plateau” (’304/13; ’129/12, 13, 73;
          ’161/16)

              a. Plaintiff’s proposed construction:
                     i. Plain and ordinary meaning; “tibial plateau” is “surface of the top of the
                         tibia”
              b. Defendant’s proposed construction:
                     i. wherein [at least one guide hole of the two or more guide holes/the first
                         guide/the second guide] is configured to guide a surgical from atop the
                         [medial/lateral] portion of the top surface of the tibia”
              c. Court’s construction:
                     i. No construction necessary

       4. Group 5 Terms: “references an osteophyte” (’482/1, 13, 17) 2

              a. Plaintiff’s proposed construction:
                     i. Not indefinite
              b. Defendant’s proposed construction:
                     i. Indefinite
              c. Court’s construction:
                     i. Not indefinite
          The parties dispute whether “referencing” an osteophyte informs a POSA as to claim

 scope with reasonable certainty. (D.I. 98 at 49). Both parties assert testimony from their expert to



 2
     The “Group 4 Terms” were no longer disputed by the time of the claim construction hearing.
                                                  10
Case 1:19-cv-01528-RGA Document 125 Filed 03/04/21 Page 11 of 13 PageID #: 9891




 argue whether “referencing” would be readily understandable to a POSA. (Id. at 50, 53). I

 accept the opinion of Plaintiff’s expert. I think it is consistent with the intrinsic evidence.

         Plaintiff argues that Figures 32 and 33 of the ’482 Patent show how the patient-specific

 surface can interact with the osteophyte by showing how the joint-facing surface can be designed

 to “avoid the osteophyte.” (Id. at 50) (citing D.I. 99-1, Exh. 4 at Fig. 32, Fig. 33, 82:42–48). The

 specification further notes that the frame of the surgical tool can be “attached to one or

 preferably more previously defined anatomic reference points.” (D.I. 99-1, Exh. 4 at 78:63–67).

 A POSA, Plaintiff argues, would recognize an osteophyte as such an “anatomic reference point.”

 (D.I. 98 at 51).

         Defendant, on the other hand, argues that because Figures 32 and 33, as well as the

 portions of the specification that Plaintiff cites, never use the word “reference,” it remains

 unclear what “reference” means in the patent. (Id. at 55). Defendant contends that the process of

 creating a patient-specific surface requires—under other claim terms—“engaging” or providing a

 “substantial negative” of the joint surface. (Id. at 60). These claim terms render “reference”

 superfluous and make its scope unclear. (Id.).

         I agree with Plaintiff. Although the specification may not use the word “reference,” the

 processes described to avoid osteophytes, as exemplified in embodiments 32 and 33, intuitively

 suggests, and would be so understood by a POSA, that the osteophyte is used as an “anatomic

 reference point” when preparing the frame of the surgical tool. Whether “reference” is

 superfluous, as Defendant argues, is ultimately a non-issue because redundancy does not

 necessarily make a claim indefinite. Eli Lilly & Co. v. Teva Parenteral Meds., 845 F.3d 1357,

 1371-72 (Fed. Cir. 2017). I therefore construe this claim term as not indefinite.




                                                   11
Case 1:19-cv-01528-RGA Document 125 Filed 03/04/21 Page 12 of 13 PageID #: 9892




    5. Group 6 Terms: “an articular surface” (’482/17)

            a. Plaintiff’s proposed construction:
                   i. Plain and ordinary meaning, or
                  ii. “[the patient-specific surface having a first portion configured to have a
                       shape that is substantially a negative of] a cartilage and/or subchondral
                       bone surface of an articulating bone of the diseased or damaged joint”
            b. Defendant’s proposed construction:
                   i. “[the patient-specific surface having a first portion configured to have a
                       shape that is substantially a negative of] a cartilage and/or subchondral
                       bone surface of an articulating bone of the diseased or damaged joint,
                       excluding any bone surfaces of the joint exposed through a surgeon
                       removing cartilage”
            c. Court’s construction:
                   i. “[the patient-specific surface having a first portion configured to have a
                       shape that is substantially a negative of] a cartilage and/or subchondral
                       bone surface of an articulating bone of the diseased or damaged joint”
        The parties agree that “articular surface” means “a cartilage and/or subchondral bone

 surface of an articulating bone of the diseased or damaged joint.” (D.I. 98 at 66). The parties

 dispute whether an articular surface “exclude[es] any bone surfaces of the joint exposed through

 a surgeon removing cartilage. (Id. at 65, 67).

        Plaintiff argues that “articular surface” is not limited to bone surfaces already exposed

 before a surgeon removes cartilage. (Id. at 70). References to “articular surface” in the

 specification, Plaintiff notes, describe that it “can comprise cartilage and/or subchondral bone” or

 “may be at least one of an articular cartilage surface and a bone surface” but are not otherwise

 limiting. (Id. at 70) (citing D.I. 99-1, Exh. 4 at 6:58–60, 23:48–49). Defendant, on the other hand,

 argues that an “articular surface” specifically refers to the surface of the damaged joint before it

 undergoes any restorative surgical procedures. (Id. at 67). Defendant also argues that, in prior

 litigation, Plaintiff construed “articular surface” to not include the bone surface of a joint

 exposed after cartilage had been scraped away. (Id. at 69) (citing D.I. 101, Exh. 22 at 25).




                                                   12
Case 1:19-cv-01528-RGA Document 125 Filed 03/04/21 Page 13 of 13 PageID #: 9893




         Plaintiff’s arguments in the prior litigation are in the context of the degree of “direct

 contact” required, which differs from its use in the ’482 patent. (D.I. 110 at 92).

         Embodiments 14A, 14D, and 14G(2) show that the articular surface remains intact after

 removing cartilage from the joint or undergoing other preparatory surgical procedures.




         The articular surface 1500 in Figs. 14A and 14D, for example, is present both before and

 after cartilage removal. (D.I. 99-1, Exh. 4 at Fig. 14A, 14D). Fig. 14G(2) follows from the

 previous figures and shows that at least part of the articular surface is present even after the joint

 has experienced more invasive surgical intervention. (Id. at Fig. 14G(2)). Because the

 specification and Figs. 14A, D, and G(2) show that the articular surface remains after cartilage

 removal, Defendant’s additional limitation is inappropriate. I therefore adopt Plaintiff’s proposed

 construction: “[the patient-specific surface having a first portion configured to have a shape that

 is substantially a negative of] a cartilage and/or subchondral bone surface of an articulating bone

 of the diseased or damaged joint.”

    V.      CONCLUSION

         Within five days the parties shall submit a proposed order consistent with this

 Memorandum Opinion suitable for submission to the jury.




                                                   13
